














FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of April 18, 2014 (this
"Amendment"), is entered into among INTL FCSTONE INC., a Delaware corporation
(the "Borrower"), the Guarantors party hereto, the Lenders party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in such
capacity, the "Administrative Agent"). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of September 20, 2013 (as
amended or modified from time to time, the "Credit Agreement"); and


WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Amendments.


(a)    The definition of “Eurodollar Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Eurodollar Base Rate” means:


(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published by Bloomberg (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


(b)    Section 7.02(b) of the Credit Agreement is hereby amended to read as
follows:






--------------------------------------------------------------------------------




(b)    not later than 75 days after the beginning of each fiscal year of the
Borrower, commencing with the fiscal year beginning October 1, 2014, a budget of
the Borrower and its Subsidiaries containing, among other things, pro forma
financial statements for each quarter of such fiscal year;


(c)    Section 8.06(c) of the Credit Agreement is hereby amended to read as
follows:


(c)    so long as no Default exists or would result therefrom, the Borrower may
make other Restricted Payments in an aggregate amount not to exceed during any
fiscal year of the Borrower, the greater of (i) $20,000,000 and (ii) an amount
equal to one third of Consolidated Net Income determined as of the last day of
the most recently ended fiscal year of the Borrower; provided, that, after
giving effect to any such Restricted Payment on a Pro Forma Basis, the Loan
Parties would be in compliance with the financial covenants set forth in Section
8.11;


2.    Effectiveness; Conditions Precedent. This Agreement shall be effective
upon receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower, the Guarantors and the Required Lenders.


3.    Expenses. The Loan Parties agree to reimburse the Administrative Agent for
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable documented fees and
expenses of Moore & Van Allen PLLC.


4.    Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents, as
amended hereby. This Amendment is a Loan Document.


5.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
applicable Debtor Relief Laws and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).


(c)    No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Loan Party of this Amendment.


(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or (ii)
materially violate, contravene or conflict with any Laws applicable to it.


6.    Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Amendment (a) the representations and warranties set forth in Article VI of the
Credit Agreement are true and correct as of the date hereof unless they
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (b) no event has occurred and is continuing
which constitutes a Default.


7.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.




--------------------------------------------------------------------------------




Delivery of executed counterparts of this Amendment by telecopy or other secure
electronic forma (.pdf) shall be effective as an original.


8.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


9.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


10.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.


11.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.






[remainder of page intentionally left blank]




--------------------------------------------------------------------------------








INTL FCSTONE INC.
FIRST AMENDMENT TO CREDIT AGREEMENT


Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.


BORROWER:            INTL FCSTONE INC.,
a Delaware corporation


By:     /s/    Sean O’Connor        
Name:        Sean O’Connor
Title:        CEO


By:     /s/    Scott Branch        
Name:        Scott Branch
Title:        President




GUARANTORS:        INTL FCSTONE ASSETS, INC.,
a Florida corporation


By:     /s/    Sean O’Connor        
Name:        Sean O’Connor
Title:        CEO


INTL COMMODITIES, INC.,
a Delaware corporation


By:     /s/    Scott Branch        
Name:        Scott Branch
Title:        President


INTL FCSTONE SECURITIES INC.,
a Florida corporation


By:     /s/    Scott Branch        
Name:        Scott Branch
Title:        Director


FCSTONE GROUP, INC.,
a Delaware corporation


By:     /s/    William Dunaway    
Name:        William Dunaway
Title:        CFO/Executive VP


FCSTONE CARBON, LLC,
an Iowa limited liability company


By:     /s/    Mike Knobbe        
Name:        Mike Knobbe
Title:        President/CEO


                




--------------------------------------------------------------------------------




INTL FCSTONE MARKETS, LLC,
an Iowa limited liability company


By:     /s/    Scott Branch        
Name:        Scott Branch
Title:        CEO


FCSTONE MERCHANT SERVICES, LLC,
a Delaware limited liability company


By:     /s/    Mike Knobbe        
Name:        Mike Knobbe
Title:        President/CEO


RMI CONSULTING, INC.,
an Illinois corporation


By:     /s/    William Dunaway    
Name:        William Dunaway
Title:        CFO/Treasurer


COFFEE NETWORK, LLC,
a Florida limited liability company


By:     /s/    Sean O’Connor        
Name:        Sean O’Connor
Title:        President of FCStone Group, Inc.
Sole Member




--------------------------------------------------------------------------------






ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By:     /s/    Maria A. McClain    
Name:        Maria A. McClain
Title:        Vice President




LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:
/s/    Maryanne Fitzmaurice    

Name:
Maryanne Fitzmaurice

Title:
Director



CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender


By:
/s/    Bryan Pynchon        

Name:
Bryan Pynchon

Title:
SVP



BANK HAPOALIM B.M.,
as a Lender


By:
/s/    Scott Morello        

Name:
Scott Morello

Title:
Senior Vice President



By:
/s/    John Hetsko        

Name:
John Hetsko

Title:
Vice President



BMO HARRIS BANK N.A.,
as a Lender


By:
/s/    Scott M. Ferris        

Name:
Scott M. Ferris

Title:
Managing Director



THE KOREA DEVELOPMENT BANK, NEW YORK BRANCH,
as a Lender


By:                    
Name:    
Title:    






